Title: To George Washington from Edmund Randolph, 17 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Department of State July 17. 1795.
          
          Altho’ you will have seen the commissioners of the Fœderal City, before their inclosed letter reaches Mount Vernon; I have supposed, that it will be better to transmit it to you.
          Mr Adet has sent me a decree of the national convention; by which they expressly violate our treaty of commerce with France; by declaring that hostile property may be seized on board of neutral vessels, until their enemy shall have agreed to the practice of the contrary principle—As the decree contains various matter, I shall put it this morning into the hands of the translator, and publish the translation immediately.
          I shall endeavour to complete the memorial to Mr Hammond by Monday’s mail. It has been understood, that you have, and have not ratified the treaty. Except to Mr Wolcott, who has asked me for the result, I have mentioned to no-body the probable upshot of the business. I beg leave to submit to you, whether Something ought not to be said upon the subject, when an inquiry is made; and what that ought to be. I have the honor to be sir with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        